UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 16, 2015 Date of Report (Date of earliest event reported) ARTEX CORP. (Exact name of registrant as specified in its charter) Nevada 333-183797 41-2282815 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Sos. Iancului Nr. 60, Apt. 1, Sector 2 Suite 215 Bucaresti Sos. Iancu Romania (Address of principal executive offices) (Zip Code) (480) 830-2700 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On July 16, 2015, the Board of Directors of Artex Corp. (“Company”) adopted a resolution to change the Company's fiscal year end from February 28 to December 31, effective immediately as of the date of such board resolution.Under the applicable rules of the Securities and Exchange Commission, the Company intends to file a transition report on Form 10-QT for the quarter ended June 30, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARTEX CORP. DATE: July 17, 2015 By: /s/ Radu Cosmin Monda Name: Radu Cosmin Monda Title: CEO 2
